DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s preliminarily amended submission filed on 12/2/2020.  Currently claims 1-5 are pending and claim 1 is independent. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-110127 (through PCT/JP2019/020957), filed on 6/8/2018.
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: managing unit, giving unit, storing unit, value acquiring unit, increase processing unit, data acquiring unit.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 5 recites the limitation "the driver" in lines 5 and 7 and it is unclear if that is referring to the current driver of the vehicle or a rider that has served as a driver of a previous ride.  Appropriate correction required.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-5, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an 
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-5) are directed to a statutory category, namely a system/machine.    
Step 2A (Prong 1): Claims 1 is directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze the process organizing rides for groups of people.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a dispatcher or sales manager might do for a taxi service.  The abstract elements of claim 1 recites in part “Accept application…Determine schedule…Notify members…Acquire data…Convert item to points and distribute…”.  Dependent claims 2-5 add to the abstract idea the following limitations which recite in part “Store a coefficient…Multiply value…Acquire evaluation…Receive request…Increase coefficient…Acquire value…Acquire information…Give points…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claim 1.
Step 2A (Prong 2):  Independent claims 1 does not contain additional elements that effectively integrate the exception into a practical application of the exception.  This 
  Additionally, dependent claims 2-5 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claim 1 include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “managing unit…giving unit…storing unit…value acquiring unit…increase processing unit…data acquiring unit …”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze the process organizing rides for groups of people) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0034] – “each user terminal 2 consists of a smartphone, a mobile phone, or the like.”   
Additionally, dependent claims 2-5 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-5 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Seacat-Deluca et al (USPGPUB 2019/0213513) in view of Sevi et al. (USPGPUB 2018/0137758).
Regarding claim 1, Seacat-Deluca discloses a vehicle ride-sharing assist system utilized by a group including a plurality of members (Seacat DeLuca ¶ABS - Providing ride sharing options for a group can estimating, using a processor of a requesting device, a number of a plurality of passengers to share a ride from a ride sharing service), comprising: a ride-sharing operation managing unit configured to accept ride-sharing applications from the members for each prescribed period (Seacat DeLuca ¶59 - In block 315, the requesting device determines one or more ride sharing options for the ride based upon the number of passengers for the ride and the ride preferences of the passengers. The requesting device is further capable of determining ride sharing options based upon the vehicles registered with the ride sharing service that are available for the ride), to determine an operation schedule of at least one vehicle utilized for ride-sharing, and to notify the operation schedule to the members that have made the ride-sharing applications (Seacat DeLuca ¶67 - In block 335, the requesting device requests the selected ride sharing option. For example, in response to a user selection of a ride sharing option, the requesting device is capable of notifying the ride sharing service of the particular ride sharing option selected by the user. For each vehicle used by the selected ride sharing option, for example, the requesting device is capable of notifying the driver device corresponding to that vehicle of the ride).
Seacat-Deluca lacks a data acquiring unit configured to acquire utilization data of each member that has performed the ride-sharing of the vehicle, the utilization data including item values respectively assigned to a plurality of items related to operation of the ride- sharing; and a giving unit configured to convert each item value to a converted value for each member that has performed the ride-sharing in each prescribed period and to give each member a sum of the converted value as points.
Sevi, from the same field of endeavor, teaches a data acquiring unit configured to acquire utilization data of each member that has performed the ride-sharing of the vehicle, the utilization data including item values respectively assigned to a plurality of items related to operation of the ride- sharing (Sevi ¶29 - Once the first signal information is received by the transit inducement system 106, it is determined whether the utilized transit entity is one of the select transit entities (i.e., whether it is one of the transit entities for which the user is eligible to receive units). This is indicated by a block 312. Where this is the case, an appropriate quantity of units to provide to the user is then determined (as discussed above) based on utilization of one of the select transit entities 104 by the item, as indicated by a block 314. These units are then cumulatively stored/incremented in a portion units database 118 associated with the user in view of their PAN (or some other identifier). This is indicated by a block 316); and a giving unit configured to convert each item value to a converted value for each member that has performed the ride-sharing in each prescribed period and to give each member a sum of the converted value as points (Sevi ¶8 - In embodiments, the utilization of certain transit entities by items such as users or parcels results in the receipt of units such as points or other items by one who has procured the transit).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the group ridedshare methodology/system of Seacat-Deluca by including the transit inducement techniques of Sevi because Sevi discloses “methods and mediums to facilitate utilization of select transit entities (Sevi ¶7)”.   Additionally, Seacat-Deluca further details that “in some cases, ride sharing services provide different vehicle options for accommodating different numbers of passengers (Seacat-Deluca ¶2)” so it would be obvious to consider including the additional transit inducement techniques that Sevi discloses because it would enable better fitting of available transit options to transit requests.
Regarding claim 2, Seacat-Deluca in view of Sevi discloses a vehicle ride-sharing assist system utilized by a group including a plurality of members (Seacat DeLuca ¶ABS - Providing ride sharing options for a group can estimating, using a processor of a requesting device, a number of a plurality of passengers to share a ride from a ride sharing service).
Sevi further teaches a coefficient storing unit configured to store a coefficient corresponding to each item, wherein the converted value is converted by multiplying each item value by the coefficient corresponding to each item value (Sevi ¶24 - In addition, in embodiments, transportation entity evaluator and unit multiplier 206 can also receive information such as the time of day that the user utilized the select transit entity 104 and whether a collaborative effort was involved in the use of the select transit entity 104. This additional information is envisioned to possibly affect the units provided to the units database 118. For example, additional units can be provided to a user for utilizing a particular select transit entity 104 during off-peak hours. In addition, additional units can be awarded to users who share an Uber or share a parcel delivery service).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the group ridedshare methodology/system of Seacat-Deluca by including the transit inducement techniques of Sevi because Sevi discloses “methods and mediums to facilitate utilization of select transit entities (Sevi ¶7)”.   Additionally, Seacat-Deluca further details that “in some cases, ride sharing services provide different vehicle options for accommodating different numbers of passengers (Seacat-Deluca ¶2)” so it would be obvious to consider including the additional transit inducement techniques that Sevi discloses because it would enable better fitting of available transit options to transit requests.
Regarding claim 3, Seacat-Deluca in view of Sevi discloses a vehicle ride-sharing assist system utilized by a group including a plurality of members (Seacat Providing ride sharing options for a group can estimating, using a processor of a requesting device, a number of a plurality of passengers to share a ride from a ride sharing service).
Sevi further teaches an evaluation value acquiring unit configured to acquire one evaluation value for all the ride-sharing performed by the group in each prescribed period; and an increase processing unit configured to receive an increase request and an increase value, the increase request instructing an increase in a total of the points given to the members of the group, wherein when receiving the increase request, the increase processing unit changes the coefficient of each item, acquires the evaluation value in the ride-sharing performed after the coefficient of each item is changed and thus acquires an improvement amount of the evaluation value per unit of the converted value of each item, extracts one of the items with a largest improvement amount per unit of the converted value as a main item, and executes increase processing to allocate a largest increase value to the main item (Sevi ¶24 - In addition, in embodiments, transportation entity evaluator and unit multiplier 206 can also receive information such as the time of day that the user utilized the select transit entity 104 and whether a collaborative effort was involved in the use of the select transit entity 104. This additional information is envisioned to possibly affect the units provided to the units database 118. For example, additional units can be provided to a user for utilizing a particular select transit entity 104 during off-peak hours. In addition, additional {i.e. increasing} units can be awarded to users who share an Uber or share a parcel delivery service
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the group ridedshare methodology/system of Seacat-Deluca by including the transit inducement techniques of Sevi because Sevi discloses “methods and mediums to facilitate utilization of select transit entities (Sevi ¶7)”.   Additionally, Seacat-Deluca further details that “in some cases, ride sharing services provide different vehicle options for accommodating different numbers of passengers (Seacat-Deluca ¶2)” so it would be obvious to consider including the additional transit inducement techniques that Sevi discloses because it would enable better fitting of available transit options to transit requests.
Regarding claim 4, Seacat-Deluca in view of Sevi discloses the increase processing unit acquires one value by dividing the increase value by a sum of the item value of the main item for all the members that have performed the ride-sharing (Seacat DeLuca ¶71 - In still another example, the ride preferences may specify two or more different accounts that may be used to pay for the vehicles of the selected ride sharing option. For example, the selected accounts may be the accounts of one or more other passengers of the group. Further, the percentage of cost allocated to each account may be specified in the ride preferences thereby allowing the payment to be spread across multiple accounts in predetermined percentages).
Sevi further teaches adds the one value to the coefficient corresponding to the main item (Sevi ¶24 - In addition, in embodiments, transportation entity evaluator and unit multiplier 206 can also receive information such as…whether a collaborative effort was involved in the use of the select transit entity 104. This additional information is envisioned to possibly affect the units provided to the units database 118…additional  units can be awarded to users who share an Uber or share a parcel delivery service). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the group ridedshare methodology/system of Seacat-Deluca by including the transit inducement techniques of Sevi because Sevi discloses “methods and mediums to facilitate utilization of select transit entities (Sevi ¶7)”.   Additionally, Seacat-Deluca further details that “in some cases, ride sharing services provide different vehicle options for accommodating different numbers of passengers (Seacat-Deluca ¶2)” so it would be obvious to consider including the additional transit inducement techniques that Sevi discloses because it would enable better fitting of available transit options to transit requests.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seacat-Deluca et al (USPGPUB 2019/0213513) in view of Sevi et al. (USPGPUB 2018/0137758) further in view of Shukraft (USPGPUB 2012/0053969)
Regarding claim 5, Seacat-Deluca in view of Sevi discloses a vehicle ride-sharing assist system utilized by a group including a plurality of members (Seacat DeLuca ¶ABS - Providing ride sharing options for a group can estimating, using a processor of a requesting device, a number of a plurality of passengers to share a ride from a ride sharing service).
Seacat-Deluca in view of Sevi lacks the data acquiring unit is configured to acquire driver information including information as to whether each member has served as a driver in the ride-sharing, and in a case where one member has served as the 
Schukraft, from the same field of endeavor, teaches the data acquiring unit is configured to acquire driver information including information as to whether each member has served as a driver in the ride-sharing, and in a case where one member has served as the driver in the ride-sharing, the giving unit gives the one member more points than in a case where the one member has not served as the driver (Schukraft ¶5 - Airline employees, including airline employee family members, travel agents, affiliate company employees, and anyone eligible to receive airline transportation benefits are herein collectively referred to as "airline employee affiliates". Airline employee affiliates also fall into the category of nonrev passengers. Airline employee affiliates also typically receive free or reduced rate travel as an employment benefit through direct employment with a transporting airline or as an indirect benefit via a relationship with someone who is employed by a transporting airline. Airline travel benefits are a valuable part of an employee compensation package. Interline travel, also known as offline travel, allows airline employee affiliates to travel at a fraction of the cost relative to non-travel industry related airline passengers).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the group ridedshare methodology/system of Seacat-Deluca by including the transportation reservation techniques of Schukraft because Schukraft discloses “travel benefits are a valuable part of an employee compensation package (Schukraft ¶5)”.   Additionally, Seacat-Deluca further details that “in some cases, ride sharing services provide different vehicle .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eguchi et al. (JP-2011237842-A)
Liu et al (USPGPUB 2016/0321566)

Banerjee, D, et al. "Promoting Carpooling with Distributed Schedule Coordination and Incentive Alignment of Contacts," 2015 IEEE 18th International Conference on Intelligent Transportation Systems, 2015, pp. 1837-1842, doi: 10.1109/ITSC.2015.298. [online], [retrieved on 2022-03-05]. Retrieved from the Internet <https:////ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7313390>


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624